Citation Nr: 0842822	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2, with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which, in pertinent part, granted 
service connection for diabetes mellitus, type 2, with 
hypertension and coronary artery disease (CAD) and awarded a 
20 percent rating, effective February 24, 2004.  

In September 2004, the RO found clear and unmistakable error 
in its decision relating to CAD and granted service 
connection, as a separate entity, for CAD secondary to the 
veteran's diabetes mellitus, type 2, with hypertension.  

Although the issues of service connection for peripheral 
neuropathy, and a higher ratings for arterial 
disease/hypertension were addressed in the notice of 
disagreement, in his VA Form 9, or Substantive Appeal, that 
was received in November 2005, the appellant restricted this 
appeal to his claim for an initial higher rating for 
diabetes.  The remaining issues are no longer considered to 
be on appeal and will not be addressed in this decision.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

As a final preliminary matter, the Board notes that after the 
issuance of the SOC in October 2005, the veteran submitted 
additional medical evidence consisting of a letter from his 
doctor describing his current treatment for diabetes.  The 
veteran did not indicate that he waived initial RO 
consideration of this evidence, but as this evidence is 
redundant of information already of record, a remand for 
initial review of the evidence by the RO is not required.  
See 38 C.F.R. § 20.1304(c) (2008).

In the informal hearing presentation, the veteran's 
representative appears to raise the issue of a higher rating 
for coronary artery disease with hypertension.  This issue is 
referred to the RO for the appropriate actions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus, type II, with 
hypertension has been controlled with oral hypoglycemic 
agents, insulin, and a restricted diet.  There is no medical 
evidence of required restrictions on his activities due to 
diabetes, any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization; hypertension is not 
manifested by diastolic blood pressure predominantly 90 mm. 
or greater, or by systolic blood pressure predominantly 160 
mm. or greater.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, type 2, with hypertension, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2004.  This letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing his claim, and 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, a May 
2004 rating action granted service connection for diabetes 
mellitus, type 2, and a 20 percent rating was assigned, 
effective the date of receipt of the claim.  The veteran 
expressed disagreement with the assigned rating in a timely 
filed notice of disagreement.  The claim was reviewed and a 
statement of the case was issued in October 2005.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The Board notes that the 
RO has not provided the appellant general notice regarding 
the assignment of disability ratings or effective dates.  
However, on these facts, such an omission is harmless.  
Because the Board's decision herein denies the claim for a 
higher initial rating, no other disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, the Board notes that no duty 
to provide the notice described in 38 C.F.R. § 3.159(b)(1) of 
this section arises upon receipt of a Notice of Disagreement 
with an initial rating.  Therefore, the requirements outlined 
in Vazquez-Flores are not applicable to this claim.  Instead, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. 4.119, Diagnostic Code 7913 (2008).

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease.
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Factual Background and Analysis

After a review of the claims file, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 20 percent for diabetes mellitus, type II, with 
hypertension.

The veteran's initial claim for service connection for 
diabetes was received in February 2004.  

A diabetes education program initial assessment and plan for 
the veteran dated in December 2003 noted that the veteran had 
had diabetes for approximately two years and had no current 
complications.  A diet and exercise plan were suggested.  

January 2004 private medical records from Dr. Z.R.F. noted 
that the veteran might require insulin therapy, but in the 
short-term he added Avandia to the Glucophage and Glucotrol 
that the veteran took for his diabetes.  Dr. Z.R.F. noted 
that the veteran might need short-acting insulin before meals 
or overnight long-acting insulin.  An associated initial 
endocrine evaluation also noted that the veteran had no 
history of diabetic ketoacidosis, no retinopathy, no 
neuropathy, no hyperlipidemia, and no peripheral vascular 
disease, but did have symptoms of blurry vision with 
hyperglycemia.  Blood pressure was recorded as 112/60.  The 
assessment included Type 2 diabetes with complications 
including hyperlipidemia, hypertension, erectile dysfunction, 
and peripheral neuropathy.

A March 2004 private medical record from Dr. F. noted that he 
had been treating the veteran for type 2 diabetes since 
December 2003.  The veteran was currently being treated with 
Glucophage, Glucotrol, Avandia, and 10 units of Lantus 
insulin because it prevented hypoglycemic episodes. 

During a VA medical examination in April 2004, the examiner 
noted that the veteran was an insulin-dependent diabetic who 
initially was put on oral hypoglycemics when first diagnosed 
about three years earlier.  Because the diabetes was not 
under control, insulin was prescribed approximately one month 
before the examination.  The report also noted that the 
veteran denied any history of hypoglycemic events or any 
diabetic ketoacidosis, that he followed a special diet, and 
that he denied any restriction of activities.  He also denied 
visual problems.  He admitted to some intermittent finger 
numbness and numbness in his toes.  He saw a private 
endocrinologist every three months.  He related that he could 
shovel snow, go up and down stairs, walk and run without 
problems.  The veteran also had been diagnosed with 
hypertension shortly after he was diagnosed with diabetes.  
On examination, blood pressure readings measured 124/72, 
118/78, and 118/72.  The VA examiner diagnosed insulin-
dependent diabetes mellitus and a well-controlled 
hypertension, a microvascular disease that the examiner 
opined was more likely than not connected to the veteran's 
diabetes.

A May 2004 private medical record recorded the veteran's 
blood pressure as 148/80.

An October 2004 private medical record from Dr. F. noted that 
the veteran was currently on the oral agents Glucotrol, 
Avandia and Metformin coupled with 10 units of Lantus insulin 
at bedtime.  The physician noted that insulin therapy was 
needed to maintain improved control.  Further, the veteran 
was also on a carbohydrate modified diet to prevent extremes 
of hyper- or hypoglycemia.

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus requires oral 
medication and insulin as well as restrictions in his diet.  
However, the competent medical evidence of record does not 
reflect that the veteran's diabetes mellitus requires 
medically directed "regulation of activities", defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities".  As stated earlier, the 
veteran has stated that he can shovel snow, go up and down 
stairs, walk and run without problems.  The Board points out 
that the requirements that diabetes mellitus necessitate 
insulin dependence and regulation of activities are primary 
factors distinguishing ratings greater than the 20 percent 
evaluation under Diagnostic Code 7913.  It logically follows 
that the veteran also lacks those factors that are criteria 
for a rating higher than 40 percent (episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalizations for 
diabetic care, etc.).

As an initial matter, the veteran's disabilities of coronary 
artery disease and erectile dysfunction have been separately 
rated, pursuant to Note 1 of Diagnostic Code 7913 and 38 
C.F.R. § 3.310 (2008).  The assigned ratings for these 
matters are not disputed by the veteran as part of this 
appeal.

In addition, the evidence of record does not support the 
assignment of a compensable rating for hypertension as there 
is no evidence that the veteran's blood pressure has been 
recorded with diastolic blood pressure predominantly 90 mm. 
or greater, or with systolic blood pressure predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  As stated under Diagnostic Code 7913, VA is to 
"evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913."  Private medical records dated in January 2004 and 
May 2004 showed that the veteran had blood pressure readings 
of 112/60 and 148/80, respectively.  The April 2004 VA 
examiner reported readings of 124/72, 118/78, and 118/72.  
The competent medical evidence of record does not support a 
compensable rating for hypertension.  See 38 C.F.R. § 7101 
(2008) (rating criteria for hypertensive vascular disease).  

The Board acknowledges the veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with hypertension, must be 
denied.  The Board has considered staged ratings, but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2, with hypertension, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


